Title: To James Madison from Barnabas Bidwell, 25 April 1807
From: Bidwell, Barnabas
To: Madison, James



Sir,
Stockbridge (Massa.) April 25th. 1807

Mr. Jonathan Ingersoll, of this town, who has a son (of the name of Henry Ingersoll) among the deluded young men, who embarked in Miranda’s expedition and were taken prisoners by the Spaniards, has received three letters from his Son, one dated NewYork, January 21st. 1806, a second dated on board the Leander, off Jacquemel, March 22nd 1806, and a third dated Carthagena,  Feby. 17th. 1807.  The last was received the present week.  Another letter has been received from him, directed to his brother in law, Thomas Allen Esqr. late of Pittsfield, deceased, dated Carthagena, Octr. 26th. 1806.  The three first mentioned letters, of which copies are herewith inclosed, I have seen, and, from my personal knowledge of Henry Ingersoll’s hand writing, can certify that they are genuine.  The letter to Mr. Allen I have not seen, but the inclosed is said to be a true extract from it.
At Mr. Ingersoll’s request I communicate these letters to you, that if the information they contain, can be of any use, it may be in the possession of government.
Mr. Ingersoll, the father, is my near neighbour, a respectable mechanic & free holder, a good citizen, a Republican in his politics & a man of exemplary morals & religion.  His son was educated in the  industrious habits.  He served a partial apprenticeship to the trade of a printer, and afterwards entered upon medical Studies, under  Dr. Horatio Jones, a reputable Physician in this town.  In Novr. 1805, Dr. Jones expecting to be absent several months, young Ingersoll went to NewYork, to spend the winter in that city.  He was there employed in a printing office, when he rashly engaged in Miranda’s expedition.  There is no doubt that he was deluded.  By the enclosed certificate it will appear that he was not of the age of twenty one years, until March 6th. 1806, some time after they sailed.  His non-age may, perhaps, be a circumstance entitled to consideration in his favour.
With the tender solicitude of a parent, and the respectful confidence of a good citizen, Mr. Ingersoll begs that, if any measures, consistent with our national honour and safety, can be adopted, for the restoration of his unfortunate son, the interposition of government may be granted in his behalf.
Although I have not encouraged him with any flattering expectations, I can not but entertain, a hope that, in the event of a treaty with Spain, provision may be made for the release of young Ingersoll, and his fellow-sufferers.
I am sensible that the enemies of our peace have attempted, and will doubtless continue the attempt, to impress the Spaniards with a belief that our government have connived at Miranda’s, as well as Burr’s expedition against their territories; but I trust that such false suggestions will be counteracted, and a good understanding be restored & maintained between the two nations.  With great respect, I am, Sir, your humble Servant,

Barnabas Bidwell

